oOo Oo ND NH BP WO LPO =

MN NNN NK YN NY He eB Be
SCI AAR OND EF SOR XIAIA AREANHKAS

 

 

FILED
CLERK, 1S, IISTRICE COURT

03, 10/2020

CENTRAL DISTRICT OF CALIFORNIA
BY: D C DEPUTY

 

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.: 5:20MJ00160-DUTY
Plaintiff, ORDER OF DETENTION PENDING
FURTHER REVOCATION
V. PROCEEDINGS
(FED. R. CRIM. P. 32.1(a)(6); 18
BRUCE BRICK, S.C. § 3143(a)(1))
Defendant.

 

The defendant having been arrested in this District pursuant to a warrant
issued by the United States District Court for the Northern District of
Texas for alleged violation(s) of the terms and conditions of probation
or supervised release; and
Having conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
A. (4 The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to flee if released under 18
U.S.C. § 3142(b) or (c). This finding is based on the following:
(J information in the Pretrial Services Report and Recommendation
(J) information in the violation petition and report(s)
(/) the defendant’s nonobjection to detention at this time

( ) other:

 

 
Co OH ND OT BW PO

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

B. V)

and/ or

The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to pose a danger to the safety
of any other person or the community if released under 18 U.S.C.

§ 3142(b) or (c). This finding is based on the following:

(4 information in the Pretrial Services Report and Recommendation
(’) information in the violation petition and report(s)

(Y) the defendant’s nonobjection to detention at this time

() — other:

 

IT THEREFORE IS ORDERED that the defendant be detained pending the further

revocation proceedings.

Dated: 03/10/2020 Wee

SHASHI H. KEWALRAMANI
UNITED STATES MAGISTRATE JUDGE

 
